Affirmed as Modified and Opinion Filed September 29, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01170-CR

                          CLIFFORD EARL BOOKER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-63134-M

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers
                                  Opinion by Justice Bridges

       Clifford Earl Booker waived a jury and pleaded guilty to burglary of a vehicle, with two

prior burglary of a vehicle convictions, and pleaded true to two enhancement programs. See

TEX. PENAL CODE ANN. § 30.04(a), (d)(2)(A) (West 2011). The trial court deferred adjudicating

guilt, placed appellant on eight years’ community supervision, and assessed a $750 fine. On

appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.
App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the order deferring adjudication of guilt

incorrectly reflects there was a plea bargain agreement, when, in fact, appellant entered an open

guilty plea. Accordingly, we modify the section of the order deferring adjudication of guilt

entitled “terms of plea bargain” to state “open.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the order deferring adjudication of guilt.


Do Not Publish
TEX. R. APP. P. 47
141170F.U05

 
 
 
                                                        /David L. Bridges/
                                                        DAVID L. BRIDGES
                                                        JUSTICE
 




                                                 ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


CLIFFORD EARL BOOKER, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01170-CR         V.                        F13-63134-M).
                                                     Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                         Justices Francis and Myers participating.



     Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered September 29, 2015.



 

 




                                              ‐3‐